

 
 

--------------------------------------------------------------------------------

 

DIRECTOR INDEMNIFICATION AGREEMENT
 


This Indemnification Agreement, dated as of March 24, 2009, is made by and
between Compass Minerals International, Inc., a Delaware corporation (the
"Corporation"), and __________ (the "Indemnitee").
 
RECITALS


A.           The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors;
 
B.           The statutes and judicial decisions regarding the duties of
directors are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors with adequate, reliable knowledge of legal risks
to which they are exposed or information regarding the proper course of action
to take;
 
C.           The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and the
exposure from such litigation frequently bears no reasonable relationship to the
compensation of such directors;
 
D.           The Corporation believes that it is unreasonable for its directors
to assume the risk of huge judgments and other expenses which may occur in cases
in which the director received no personal profit and in cases where the
director was not culpable;
 
E.           The Corporation, after reasonable investigation, has determined
that the liability insurance coverage presently available to the Corporation may
be inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected.  The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors of
the Corporation;
 
F.           The Corporation's Certificate of Incorporation and ByLaws require
the Corporation to indemnify its directors (along with board elected officers)
to the fullest extent permitted by the Delaware General Corporation Law (the
"DGCL"). The Certificate of Incorporation and ByLaws expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between the Corporation and its directors
with respect to indemnification;
 
G.           Section 145 of the DGCL ("Section 145"), under which the
Corporation is organized, empowers the Corporation to indemnify its officers,
directors, employees
 
 
1

--------------------------------------------------------------------------------


 
and agents by agreement and to indemnify persons who serve, at the request of
the Corporation, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;
 
H.           Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the maximum extent permitted
by law;
 
I.           The Corporation desires to provide the Indemnitee with specific
contractual assurances of the Indemnitee's rights to full indemnification
against litigation risks and reasonable expenses (regardless, among other
things, of any amendment to or revocation of the Certificate of Incorporation
and ByLaws or any change in the ownership of the Corporation or the composition
of its Board of Directors) and, to the extent insurance is available, the
coverage of the Indemnitee under the Corporation's directors' and officers'
liability insurance policies;
 
J.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders;
 
K.           The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation; and
 
L.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein.
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
Section 1.                      Certain Definitions. For purposes of this
Agreement, the following definitions shall apply:
 
(a)           The term "Proceeding" shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, proceeding, or
arbitration, whether civil, criminal, administrative, investigative, appellate
or arbitral, and whether formal or informal.
 
(b)           The phrase "by reason of the fact that Indemnitee is or was a
director or officer of the Corporation, or is or was serving at the
Corporation's request as a
 
 
2

--------------------------------------------------------------------------------


 
director, officer, employee or agent of any Other Enterprise", or any
substantially similar phrase, shall be broadly construed and shall include,
without limitation, any actual or alleged act or omission to act.
 
(c)           The term "Expenses" shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect expenses, costs or
charges of any type or nature whatsoever (including, without limitation, all
attorneys' fees and related disbursements, appeal bonds, other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Corporation or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Corporation's Board of Directors, which approval shall not be
unreasonably withheld, conditioned or delayed), actually and reasonably incurred
by Indemnitee in connection with the investigation, preparation, prosecution,
defense, settlement, arbitration or appeal of, or the giving of testimony in, a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Corporation's Certificate of Incorporation or ByLaws, Section 145
of the General Corporation Law of the State of Delaware or otherwise.
 
(d)           The terms "judgments, fines and amounts paid in settlement" shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan.
 
(e)           The term "Corporation" shall include, without limitation and in
addition to the resulting corporation, any constituent corporation or any Other
Enterprise (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that any person who is or was a director or officer of such
constituent corporation or Other Enterprise, or is or was serving at the request
of such constituent corporation as a director, officer, employee or agent of any
Other Enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation or Other Enterprise as
if its separate existence had continued.
 
(f)           The term "Other Enterprise" shall include, without limitation, any
other corporation, partnership, joint venture, trust or employee benefit plan.
 
(g)           The phrase "serving at the request of the Corporation", or any
substantially similar phrase, shall include, without limitation, any service as
a director or officer of the Corporation which involves services as a director,
officer, employee or agent with respect to any Other Enterprise, including any
employee benefit plan.
 
(h)           A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner "not
opposed to the best interests of the Corporation" as referred to in this
Agreement.
 
 
 
3

--------------------------------------------------------------------------------


(i)           The term "defense" shall include investigations of any Proceeding,
appeals of any Proceeding and defensive assertion of any cross-claim or
counterclaim.
 
(j)           The term "Independent Counsel" means a law firm, or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to
represent:  (i) the Corporation or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.  The Corporation agrees to pay the
reasonable fees of the Independent Counsel arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
(k)           The term "Change of Control" means (i) an acquisition by any
person (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial ownership
of fifteen percent (15%) or more of the combined voting power of the
Corporation's then outstanding voting securities; (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation and any new director whose election by
the Board of Directors or nomination for election by the Corporation's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or (iii) the consummation
of a merger or consolidation involving the Corporation if the stockholders of
the Corporation, immediately before such merger or consolidation, do not own,
immediately following such merger or consolidation, more than eighty-five
percent (85%) of the combined voting power of the outstanding voting securities
of the resulting entity in substantially the same proportion as their ownership
of voting securities immediately before such merger or consolidation, (iv) the
consummation of the sale or other disposition of all or substantially all of the
assets of the Corporation, (v) approval by the stockholders of the Corporation
of a complete liquidation or dissolution of the Corporation or (vi) the
occurrence of any other event of a nature that would be required to be reported
in response to either Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form promulgated under the Exchange Act), whether or not the Corporation is then
subject to such reporting requirement.  Notwithstanding the foregoing, a Change
of Control shall not be deemed to occur solely because fifteen percent (15%) or
more of the then outstanding voting securities is acquired by (i) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained by the Corporation or any of its subsidiaries or (ii) any entity
that, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders of the Corporation in the same proportion as their ownership of
shares in the Corporation immediately prior to such acquisition.
 


 
4

--------------------------------------------------------------------------------




 
Section 2.                      Indemnification.
 
(a)           Subject to Sections 4, 6 and 8 of this Agreement, to the fullest
extent not prohibited by the laws of the State of Delaware, as the same now
exists or may hereafter be amended (but only to the extent any such amendment
permits the Corporation to provide broader indemnification rights than such law
permitted the Corporation to provide prior to such amendment), the Corporation
shall indemnify, defend and hold harmless, Indemnitee if Indemnitee was or is a
party or is threatened to be made a party to, or a witness of, or is otherwise
involved in, any Proceeding by reason of the fact that Indemnitee is or was or
has agreed to serve as a director or officer of the Corporation, or is or was
serving at the Corporation's request as a director, officer, employee or agent
of any Other Enterprise, or by reason of any action taken or alleged to have
been taken, or omitted to be taken or alleged to be omitted to be taken, in such
capacity.
 
(b)           The indemnification provided by this Section 2 shall be from and
against Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
such Proceeding, but shall only be provided if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had no reasonable cause to believe Indemnitee's conduct was unlawful.
 
(c)           Notwithstanding the foregoing provisions of this Section 2, in the
case of any Proceeding by or in the right of the Corporation to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a director
or officer of the Corporation, or is or was serving at the Corporation's request
as a director, officer, employee or agent of any Other Enterprise, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the Delaware Court of Chancery or the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses which the Delaware Court of Chancery or such other court shall deem
proper.
 
(d)           The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee's conduct was unlawful.
 
Section 3.                      Successful Defense; Partial Indemnification. To
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Section 2 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against Expenses
actually and reasonably incurred in connection therewith.  For purposes of  this
Agreement and without limiting the foregoing, if any Proceeding is disposed of,
on the merits or otherwise (including a disposition without prejudice), without
(i) the disposition being adverse to Indemnitee, (ii) an adjudication that
Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by Indemnitee, (iv) an
 
 
 
5

--------------------------------------------------------------------------------


 
adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and (v) with respect to any criminal Proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee's
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.
 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee's behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, and any appeal therefrom but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.  Any necessary
determination regarding allocation or apportionment of Expenses between
successful and unsuccessful claims, issues or matters shall be made by the
person, persons or entity empowered or selected under Section 4(a) to determine
whether Indemnitee is entitled to indemnification.
 
Section 4.                      Determination That Indemnification Is Proper.
 
(a)           Any indemnification hereunder shall (unless otherwise ordered by a
court) be made by the Corporation unless a determination is made that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in Section 2(b)
hereof. Any such determination shall be made (i) by a majority vote of the
directors who are not parties to the Proceeding in question ("disinterested
directors"), even if less than a quorum, (ii) by a majority vote of a committee
of disinterested directors designated by majority vote of disinterested
directors, even if less than a quorum, (iii) by a majority vote of a quorum of
the outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the Proceeding in question, (iv) by Independent Counsel,
or (v) by a court of competent jurisdiction; provided, however, that following a
Change of Control of the Corporation, any determinations, whether arising out of
acts, omissions or events occurring prior to or after the Change of Control of
the Corporation, shall be made by Independent Counsel selected in the manner
described in Section 4(b).  Such Independent Counsel shall determine as promptly
as practicable whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law and shall render a written opinion to the
Corporation and to Indemnitee to such effect.
 
(b)           If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 4(a) hereof, the Independent
Counsel shall be selected as provided in this Section 4(b).  The Independent
Counsel shall be selected by the Board of Directors.  Indemnitee may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Corporation, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
"Independent Counsel" as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made
 
 
 
6

--------------------------------------------------------------------------------


 
 
in proper form, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Indemnitee to the
Corporation's selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 4(a) hereof.  The Corporation shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 4(a) hereof, and the Corporation
shall pay all reasonable fees and expenses incident to the procedures of this
Section 4(b) regardless of the manner in which such Independent Counsel was
selected or appointed.
 
Section 5.                      Advance Payment of Expenses; Notification and
Defense of Claim.
 
(a)           Expenses incurred by Indemnitee in defending a Proceeding, or in
connection with an enforcement action pursuant to Section 6(b), shall be paid by
the Corporation to Indemnitee in advance of the final disposition of such
Proceeding as soon as practicable but in any event no later than twenty (20)
days after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, there is a final judicial determination (as to which
all rights of appeal therefrom have been exhausted or lapsed) that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement or otherwise.  Such undertaking shall be accepted without reference to
the financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.
 
(b)           Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim thereof is to be made against
the Corporation hereunder, notify the Corporation of the commencement
thereof.  The failure to promptly notify the Corporation of the commencement of
the Proceeding, or Indemnitee's request for indemnification, will not relieve
the Corporation from any liability that it may have to Indemnitee hereunder,
except to the extent the Corporation is prejudiced in its defense of such
Proceeding as a result of such failure.
 
(c)           In the event the Corporation shall be obligated to pay the
Expenses of Indemnitee with respect to a Proceeding as provided in this
Agreement, its Certificate of Incorporation, its Bylaws or otherwise, the
Corporation, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Corporation, the Corporation will not be liable to Indemnitee
under this Agreement for any fees of counsel subsequently incurred by Indemnitee
with respect to the same Proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee's own counsel in such Proceeding at Indemnitee's
expense and (ii) if (1) the employment of counsel
 
 
 
7

--------------------------------------------------------------------------------


 
by Indemnitee has been previously authorized in writing by the Corporation, (2)
counsel to the Corporation or Indemnitee shall have reasonably concluded that
there may be a conflict of interest or position, or reasonably believes that a
conflict is likely to arise, on any significant issue between the Corporation
and Indemnitee in the conduct of any such defense, (3) after a Change of
Control, the employment of counsel by Indemnitee has been approved by the
Independent Counsel or (4) the Corporation shall not, in fact, have employed
counsel to assume the defense of such Proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of the Corporation, except as
otherwise provided by this Agreement.  The Corporation shall not be entitled,
without the consent of Indemnitee, to assume the defense of any claim brought by
or in the right of the Corporation or as to which counsel for the Corporation or
Indemnitee shall have reasonably made the conclusion provided for in clause (2)
of the proviso in the immediately preceding sentence.
 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee's corporate
status with respect to the Corporation or any Other Enterprise which Indemnitee
is or was serving or has agreed to serve at the request of the Corporation, a
witness or otherwise participates in any Proceeding at a time when Indemnitee is
not a party in the Proceeding, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee's behalf in connection therewith.
 
Section 6.                      Procedure for Indemnification.
 
(a)           To obtain indemnification (other than as provided otherwise
herein) under this Agreement, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.
 
(b)           The determination whether to grant Indemnitee's indemnification
request (whether made by the Board of Directors or one of its committees,
Independent Counsel, or the Corporation's stockholders) shall be made promptly,
and in any event within sixty (60) days following receipt of a request for
indemnification pursuant to Section 6(a). The right to indemnification as
granted by Section 2 of this Agreement shall be enforceable by Indemnitee in any
court of competent jurisdiction if the Corporation denies such request, in whole
or in part, or fails to respond within such sixty-day (60) period.  It shall be
a defense to any such action (other than an action brought to enforce a claim
for the advance of Expenses under Section 5 hereof where the required
undertaking, if any, has been received by the Corporation) that Indemnitee has
not met the standard of conduct set forth in Section 2 hereof, but the burden of
proving such defense by clear and convincing evidence shall be on the
Corporation. Neither the failure of the Corporation (including its Board of
Directors or one of its committees, its Independent Counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 2
hereof, nor the fact that there has been an actual determination by the
Corporation (including its Board of Directors or one of its committees, its
Independent Counsel, and its stockholders) that Indemnitee has not met such
applicable standard of conduct,
 
 
 
 
8

--------------------------------------------------------------------------------


 
 
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct.  The Indemnitee's Expenses
incurred in connection with successfully establishing Indemnitee's right to
indemnification, in whole or in part, in any such Proceeding or otherwise shall
also be indemnified by the Corporation.
 
(c)           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 6, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption.  Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Corporation overcomes such presumption
by clear and convincing evidence.
 
(d)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Corporation shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
 
Section 7.                      Insurance and Subrogation.
 
(a)           The Corporation represents that it currently has in effect policy
or policies of director and officer liability insurance (the "Insurance
Policies") which names or covers Indemnitee as an insured.
 
(b)           So long as Indemnitee shall continue to serve as a director or
officer of the Corporation, or shall continue at the request of the Corporation
to serve as a director or officer, employee or agent of any Other Enterprise,
and thereafter so long as Indemnitee shall be subject to any possible claim or
is a party or is threatened to be made a party to any Proceeding, by reason of
the fact that Indemnitee is or was a director or officer of the Corporation, or
is or was serving in any of said other capacities at the request of the
Corporation, the Corporation shall be required to maintain the Insurance
Policies in effect or to obtain policies of directors' and officers' liability
insurance from established and reputable insurers with coverage in at least the
amount or amounts as prescribed by the Insurance Policies and which provides the
Indemnitee with substantially the same rights and benefits as the Insurance
Policies, and which coverage, rights and benefits shall, in any event, be as
favorable to Indemnitee as are accorded to the most favorably insured of the
Corporation's directors or officers, as the case may be ("Comparable D&O
Insurance") unless, in the reasonable business judgment of the Board of
Directors of the Corporation as it may exist from time to time, either (i) the
premium cost for such Insurance Policies or Comparable D&O Insurance is
disproportionate to the amount of coverage provided, or (ii) the coverage
provided by such Insurance Policies or Comparable D&O Insurance is so limited by
exclusions that there is insufficient benefit provided by such director and
officer liability insurance; provided, however, that in the event that the Board
of Directors makes such a determination, the Corporation shall provide notice to
Indemnitee no less than thirty (30) days prior to the lapse or termination of
coverage under the Insurance Policies or Comparable D&O Insurance.
 
 
 
9

--------------------------------------------------------------------------------


 
(c)           If, at the time of the receipt of a notice of a claim pursuant to
the terms hereof, the Corporation has director and officer liability insurance
in effect, the Corporation shall give prompt notice of the commencement of such
claim, and any Proceeding in which such claim is asserted, to the insurers in
accordance with the procedures set forth in the respective policies.  The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such claim or Proceeding in accordance with the terms of such
policies.  The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Corporation under this
Agreement.
 
(d)           In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights in accordance with
the terms of such insurance policy.  The Corporation shall pay or reimburse all
Expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
 
(e)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, Expenses, judgments, fines, ERISA excise taxes or penalties, and
amounts paid in settlement) if and to the extent that Indemnitee has otherwise
actually received such payment under the Corporation's Certificate of
Incorporation or ByLaws, or any insurance policy, contract, agreement or
otherwise.
 
(f)           The Corporation's obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, employee or agent of any Other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of Expenses from such Other Enterprise.
 
Section 8.                      Limitation on Indemnification.  Notwithstanding
any other provision herein to the contrary, the Corporation shall not be
obligated pursuant to this Agreement:
 
(a)           Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to a Proceeding (or part thereof) initiated by
Indemnitee, except with respect to a Proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Sections 6(b) and 8(b) of this Agreement), unless such Proceeding (or part
thereof) was authorized or consented to by the Board of Directors of the
Corporation or the Proceeding was commenced following a Change of Control.
 
(b)           Action for Indemnification. To indemnify Indemnitee for any
Expenses incurred by Indemnitee with respect to any Proceeding instituted by
Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee's right to indemnification in such
Proceeding, in whole or in part, or unless and to the extent that the court in
such Proceeding shall determine that, despite Indemnitee's failure to establish
his or her right to indemnification, Indemnitee is entitled to indemnity for
such
 
 
10

--------------------------------------------------------------------------------


 
Expenses; provided, however, that nothing in this Section 8(b) is intended to
limit the Corporation's obligation with respect to the advancement of Expenses
to Indemnitee in connection with any such Proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 5 hereof.
 
(c)           Certain Statutory Violations. To indemnify Indemnitee on account
of any Proceeding with respect to which final judgment is rendered against
Indemnitee for (i) payment or an accounting of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 16(b) of the
Exchange Act or any similar successor statute, or (ii) any reimbursement of the
Corporation by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Corporation, as required in each case under the
Exchange Act (including any such reimbursements that arise from an accounting
restatement of the Corporation pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002 (the "Sarbanes-Oxley Act"), or the payment to the Corporation of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).
 
(d)           Non-compete and Non-disclosure.  To indemnify Indemnitee in
connection with Proceedings or claims involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions of employment, consulting or similar agreements the Indemnitee may be
a party to with the Corporation, or any subsidiary of the Corporation or any
Other Enterprise.
 
Section 9.                      Mutual Acknowledgement.  Both the Corporation
and the Indemnitee acknowledge that in certain instances, federal law or
applicable public policy may prohibit the Corporation from indemnifying its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  The Indemnitee understands and acknowledges that the Corporation has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify the Indemnitee.
 
Section 10.                                Certain Settlement Provisions.  The
Corporation shall have no obligation to indemnify Indemnitee under this
Agreement for amounts paid in settlement of any Proceeding without the
Corporation's prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that if a Change of Control has
occurred, the Corporation shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement.  The Corporation shall not settle any Proceeding in any manner that
would impose any fine or other obligation on Indemnitee without Indemnitee's
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.
 
Section 11.                                Savings Clause. If any provision or
provisions of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Corporation shall nevertheless indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding, including an action by or in the right of the
Corporation, to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.
 
 
11

--------------------------------------------------------------------------------


 
Section 12.                                Contribution.  In order to provide
for just and equitable contribution in circumstances in which the
indemnification provided for herein is held by a court of competent jurisdiction
to be unavailable to Indemnitee in whole or in part, it is agreed that, in such
event, the Corporation shall, to the fullest extent permitted by law, contribute
to the payment of Indemnitee's Expenses, judgments, fines and amounts paid in
settlement with respect to any Proceeding, or any claims, issues or matters in
such Proceeding, in an amount that is just and equitable in the circumstances,
taking into account, among other things, contributions by other directors and
officers of the Corporation or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 2 hereof, or (ii) any limitation on indemnification set forth in Section
7(e), 8, 9 or 10 hereof.
 
Section 13.                                Form and Delivery of
Communications.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively
given:  (i) upon personal delivery to the party to be notified, (ii) when sent
by facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the address or facsimile number
set forth below, or to such other address or facsimile number as may have been
furnished hereafter to Indemnitee by the Corporation or to the Corporation by
Indemnitee, as the case may be.
 
If to the Corporation:


Compass Minerals International, Inc.
9900 West 109th Street, Suite 600
Overland Park, KS 66210
Attn:  Chief Executive Officer
Facsimile:  (913) 338-7919


If to Indemnitee:


_________________________
_________________________
_________________________
Facsimile:  ________________


Section 14.                                Subsequent Legislation. If the
General Corporation Law of Delaware is amended after adoption of this Agreement
to expand further the indemnification of, or advancement of Expenses to, or
making permitted contribution to, directors or officers, then the Corporation
shall indemnify and advance Expenses and make contributions to Indemnitee to the
fullest extent permitted by the General Corporation Law of Delaware, as so
amended.
 
Section 15.                                Nonexclusivity.  The provisions for
indemnification, advancement of Expenses and contribution set forth in this
Agreement shall not be deemed
 
 
 
12

--------------------------------------------------------------------------------


 
 
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation's Certificate of Incorporation or ByLaws, in any court in
which a Proceeding is brought, the vote of the Corporation's stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee's rights
hereunder shall continue after Indemnitee has ceased acting as a director or
officer of the Corporation, or ceased serving at the Corporation's request as a
director, officer, employee or agent of any Other Enterprise, and shall inure to
the benefit of the heirs, executors, administrators and legal representatives of
Indemnitee.  However, no amendment or alteration of the Corporation's
Certificate of Incorporation or ByLaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
 
Section 16.                                Enforcement.  The Corporation shall
be precluded from asserting in any judicial Proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation agrees that its obligations set forth in this Agreement are unique
and special, and that failure of the Corporation to comply with the provisions
of this Agreement will cause irreparable and irremediable injury to Indemnitee,
for which a remedy at law will be inadequate.  As a result, in addition to any
other right or remedy Indemnitee may have at law or in equity with respect to
breach of this Agreement, Indemnitee shall be entitled to injunctive or
mandatory relief directing specific performance by the Corporation of its
obligations under this Agreement.
 
Section 17.                                Interpretation of Agreement.  It is
understood that the parties hereto intend this Agreement to be interpreted and
enforced so as to provide indemnification of, and advancement of Expenses and
contribution to, Indemnitee to the fullest extent now or hereafter permitted by
law.
 
Section 18.                                Entire Agreement.  This Agreement and
the documents expressly referred to herein constitute the entire agreement
between the parties hereto with respect to the matters covered hereby, and any
other prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.
 
Section 19.                                Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.
 
Section 20.                                Successor and Assigns.  All of the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent of
fiduciary (as applicable) of the Corporation or of any Other Enterprise.
 
 
 
13

--------------------------------------------------------------------------------


 
Section 21.                                Service of Process and Venue.  For
purposes of any Proceedings to enforce this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (i) agree that any Proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the "Delaware Court"), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any Proceeding arising out of or in connection
with this Agreement, (iii) irrevocably appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, CT Corporation
as its agent in the State of Delaware as such party's agent for acceptance of
legal process in connection with any such Proceeding against such party with the
same legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
Proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such Proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
 
Section 22.                                Governing Law.  This Agreement shall
be governed exclusively by and construed according to the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.  If a court of competent jurisdiction
shall make a final determination that the provisions of the law of any state
other than Delaware govern indemnification of, or advancement of Expenses or
contribution to, its officers and directors by the Corporation, then the
indemnification, advancement of Expenses and contribution provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.
 
Section 23.                                Employment Rights. Nothing in this
Agreement is intended to create in Indemnitee any right to employment or
continued employment.
 
Section 24.                                Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument, notwithstanding that both parties are not signatories to the
original or same counterpart.
 
Section 25.                                Headings. The section and subsection
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
 
Section 26.                                Section 409A. It is intended that any
indemnification payment or advancement of Expenses made hereunder shall be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder ("Section 409A") pursuant to Treasury Regulation
Section 1.409A-1(b)(10).  Notwithstanding the foregoing, if any indemnification
payment or advancement of Expenses made hereunder shall be determined to be
"nonqualified deferred compensation" within the meaning of Section 409A, then
(i) the amount of the indemnification payment or advancement of Expenses during
one taxable year shall not affect the amount of the indemnification payments or
 
 
14

--------------------------------------------------------------------------------


 
advancement of Expenses during any other taxable year, (ii) the indemnification
payments or advancement of Expenses must be made on or before the last day of
the Indemnitee's taxable year following the year in which the expense was
incurred, and (iii) the right to indemnification payments or advancement of
Expenses hereunder is not subject to liquidation or exchange for another
benefit.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto to be effective as of the date first above written.
 


COMPASS MINERALS INTERNATIONAL, INC.




By _______________________________________
Name:  Angelo C. Brisimitzakis
Title:     President and Chief Executive Officer






INDEMNITEE:




By _______________________________________
Name:
 
 
15

 

